Locher, J.,
dissenting in part. Finding the underground cable taxable and the fifty percent depreciation factor improper, I must dissent in part. I agree with the remainder of the opinion.
R.C. 5701.08(A) states, in pertinent part:
“Personal property is ‘used’ within the meaning of ‘used in business’ * * * when acquired or held as means or instruments for carrying on the business, * * * whether actually in operation or not * * (Emphasis added.)
The unconnected cables are “used in business” since they serve as secondary cables in case of primary cable failure or insufficiency. These are not “idle” materials that have no business purpose. The taxpayers herein included these cables in the rate base, and should not be permitted to then exclude the value from the tax base.
In the same manner, the taxpayers utilized a certain depreciation percentage for specific assets with regard to the rate base, and should not be allowed to ignore this percentage in favor of an across-the-board factor of fifty percent for tax purposes. The claim that this factor has been used by the Tax Commissioner for many years has no merit; administrative ease is no justification for valuation which is not reflective of the “true value” as mandated by former R.C. 5727.19. The method with which I find fault is implemented without respect to the age of any specific property of the taxpayers.
Further, the BTA is not required to find a more accurate valuation method. Pursuant to R.C. 5717.03, the BTA may simply remand the cause to the commissioner for purposes of revaluation, without prescribing a particular method. It is then incumbent upon the commissioner to determine the “true value” of the property.
Accordingly, I would affirm the entire decision of the BTA.
Celebrezze, C.J., concurs in the foregoing opinion.